Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bamboo boards with a plastic composite and orthogonal layered bamboo strips of claims 2-6, 17, and 18 and the bamboo boards having a mitered connection of claim 8 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 16 recites that the plastic top is devoid of bamboo. The original disclosure only specifies that the top deck is plastic and monolithic (one-piece/integrally molded) and makes no mention of being devoid of bamboo or any other filler material. Therefore the examiner considers the phrase “devoid of bamboo” to be beyond the scope of the original disclosure. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,576,331 to Ryan in view of US Patent Publication 2018/0215505 to Hawley in view of US Patent 6,705,237 to Moore. Ryan teaches a pallet comprising a top deck (20), a bottom deck (24), and a plurality of support blocks (26) coupled there between to form a gap. The top deck, the bottom deck, and the support blocks are made from bamboo strips/plys and plastic composite material. The bottom deck is formed as a single piece. Ryan also discusses that other plant fiber could be used instead of bamboo (Ryan ‘331, Col 8, lines 10-15).
Ryan does not expressly disclose the bottom deck is composed of a plurality of separate boards. Hawley teaches a pallet composed of a top deck (165) and bottom deck (125) separated by support blocks (180). The bottom deck is formed from individual boards (120). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Ryan by making the bottom deck from individual boards as taught by Hawley to allow for replacement of a damage component (deck board). 
Ryan in view of Hawley does not expressly disclose using different fiber material for different components. The examiner considers one of ordinary skill in the art would understand 
Ryan in view of Hawley does not expressly disclose a plurality of metal strips in the plastic top deck. Moore teaches a pallet (87) with a upper plastic deck having a plurality of metal strips (88a) (Moore, Col 13, lines 57-61). The metal strips have perforated holes that are oriented perpendicular to the top surface as best seen in figure 24a. At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the pallet of Ryan in view of Hawley by adding metal strips with perforated holes as taught by Moore to provide more reinforcement/rigidity. 

	

Claims 1-7, 13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,351,628 to Breezer in view of US Patent Publication 2011/0005435 to Renck and US Patent 6,705,237 to Moore. Breezer teaches a pallet (120) composed of a plastic top deck (122), a wood bottom deck (124), and a plurality of support blocks (36). The support blocks separate the decks to create a gap as best seen in figure 10. The bottom deck is formed of a pair of wooden end deck boards (166) having three wooden connector boards (164) there between.  The top deck is a molded monolithic plastic deck. 

Breezer in view of Renck does not expressly disclose a plurality of metal strips in the plastic top deck. Moore teaches a pallet (87) with an upper plastic deck having a plurality of metal strips (88a) (Moore, Col 13, lines 57-61). The metal strips have perforated holes that are oriented perpendicular to the top surface as best seen in figure 24a.  At the time the invention was filled it would have been obvious for a person of ordinary skill in the art to modify the pallet of Breezer in view of Renck by adding metal strips with perforated holes as taught by Moore to provide more reinforcement/rigidity. 


Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,351,628 to Breezer in view of US Patent Publication 2011/0005435 to Renck and US Patent 6,705,237 to Moore as applied to claims 7 and 19 above, and further in view of US Patent 3,204,583 to Nicholson. Breezer in view of Renck and Moore discloses every element as claimed and discussed above except the end and connector boards having a mitered joint. Nicholson teaches a pallet with a bottom deck as best seen in figure 2. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify . 

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,351,628 to Breezer in view of US Patent Publication 2011/0005435 to Renck and US Patent 6,705,237 to Moore as applied to claims 14 above, and further in view of US Patent 9,776,762 to De Beer. Breezer in view of Renck and Moore discloses every element as claimed and discussed above except the support block having interesting openings and nails through the bottom boards. De Beer teaches a pallet having support blocks (50, 60, 70) with openings (72) that extend through the block as best seen in figure 1. The blocks also can be oriented so that the openings are intersecting from adjacent walls.  Nails (100) extend through the bottom boards into the support block as seen in figure 13. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the pallet of Breezer in view of Renck and Moore by using the support blocks with openings as taught by De Beer to decrease the weight of the support block while maintaining the strength. 

 


Response to Arguments
Applicant’s arguments filed 8/24/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 There appears to be no arguments toward the drawing objections. The applicant argues that the metal strips of Moore are not inserted into the upper deck, but received by the support blocks. The examiner disagrees since the specification of Moore recites that the upper reinforcement (88a) is disposed in the upper deck of the pallet (Moore, Col 13, lines 57-61).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TIMOTHY M AYRES/Examiner, Art Unit 3637